 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    UNITED STATES OF AMERICA,
10                          Plaintiff,
                                                                NO. CR14-82RSL
11                  vs.
12    ERIK MERCADO,                                             MINUTE ORDER
13                          Defendant.
14
            The following Minute Order is made and entered on the docket at the direction of the
15
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
16
            The supervised release hearing for the above named defendant has been rescheduled from
17
     Friday, December 6, 2019 to Thursday, December 19, 2019 at 9:30 a.m. in room 15106 before the
18
     Honorable Robert S. Lasnik, United States District Court Judge.
19

20
            DATED this 27th day of December, 2019.
21

22                                                             s/Michael Williams for
                                                               Kerry Simonds, Deputy Clerk
23                                                             To Robert S. Lasnik, Judge
                                                               206-370-8519
24

25

26

27

28   MINUTE ORDER
